                           Case 3:19-cr-00156-BR             Document 15           Filed 05/03/19           Page 1 of 1
                                                                            r~,I c··    .--·\ \ h n L
                                                0                           I    i-/ I1 I~,;
                                                                            1.....Jt\   u      · 1\\-wtlt
                                                                                              \i,\      -
AO 442 (Rev. 11/11) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                    ~~                                       SEALED
                                                              District of Oregon

                      United States of America
                                 V.                                  )
                                                                     )          Case No.    3:19-cr-00156-BR-1
                         Catalin Bunea, et al                        )
                                                                     )
                                                                     )
                                                                     )
                              Defendant


                                                         ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Catalin Bunea
                                  -----------------------------------
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment               0 Superseding Indictment           0 Information        0 Superseding Information            O Complaint
0 Probation Violation Petition                0 Supervised Release Violation Petition        □ Violation    Notice      O Order of the Court

This offense is briefly described as follows:
  Counterfeit Access Device Fraud

  Illegal Possession of Device-Making Equipment




 Date:        04/24/2019                                                                                    s/S. Behrends
                                                                                                     Issuing officer's signature

 City and State: ___
                   P_o_rt_la_n_d~,_O_R
                                     _ _ __                                                       S. Behrends, Deputy Clerk
                                                                                                        Printed name and title


                                                                   Return
          This warrant was received on (date)         ---+----- ,        and the person was arrested on (date)
at (city and state)                                    /qr-, 0r./ q ,
                                                t/-I- (~v
                                       DATE                 / C:v _
                                       ARRESTED     BY_,1..H!a..\,S-z:1~==------
                                                                                             Arresting officer's signature



                                                                                             . Printed name and title
